Citation Nr: 0201007	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  01-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from July 1946 to March 1949.

The current appeal arose from a December 2000 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.  The RO 
determined that the veteran did not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits.
In his substantive appeal the veteran makes reference to 
qualification for "special pension" benefits under "P.L. 
106-169".  This matter has not been prepared for appellate 
review and is referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center 
(ARPERCEN) has certified that the veteran had no service as a 
member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including recognized guerillas, 
in the service of the United States Armed Forces.

2.  ARPERCEN has certified that the veteran had active 
service with the New Philippine Scouts from July 1946 to 
March 1949.  


CONCLUSION OF LAW

The veteran does not meet the basic service eligibility 
requirements for entitlement to nonservice-connected VA 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an April 1971 document the service department certified 
that the appellant had no recognized service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  It was noted that the certification was based 
on a search of documents under the service number [redacted].

In November 2000 the veteran filed a claim for nonservice 
connected pension benefits.

Evidence received in support of his claim consisted of a copy 
of an honorable discharge from the Philippine Commonwealth 
Army dated in May 1946 for service between May 1943 and May 
1946 under the service number [redacted].  

Also submitted was a copy of certified Extract of Form 23 
dated in July 1953 for service between May 1943 and May 1946 
under the service number [redacted].

Also of record is a WD AGO Form 53, Enlisted Record and 
Report of Separation Honorable Discharge reflecting that the 
appellant had recognized service from July 1946 to March 
1949.  This document reflects that his grade at the time of 
discharge from the service was that of private.  Furthermore, 
this document reflects that his service was with the New 
Philippine Scouts.  His service number during such service 
was [redacted].  

A Separation Qualification Record pertaining to the period of 
service from July 1946 to March 1949 under the service number 
[redacted] shows the appellant served in the New Philippine 
Scouts.  

Also of record is a copy of Status of Claim for Arrears in 
Pay dated in April 1947.  

A copy of an honorable discharge from the New Philippine 
Scouts in March 1949 is on file.  

VA Benefits Eligibility
Criteria

The law authorizes the payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).

"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United Sates Army, Nay, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits authorized 
under (1) Contracts of National Service Life Insurance 
entered into before February 18, 1946; (Chapter 10 of title 
37; and (3) Chapters 11, 13 (except section 412(a)), and 23 
of this title.  These specified benefits do not include 
nonservice connected pension benefits authorized by chapter 
15, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).




Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period. 38 U.S.C.A. § 107(b); 38 
C.F.R. § 3.8.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law 190.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).



Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognzied guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C. § 107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistment and reenlistment of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistment during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  
(Authority: 38 U.S.C. § 107) 38 C.F.R. § 3.8(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 to June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).



The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).  These provisions merely implemented the 
VCAA and did not provide any rights other than those provided 
by the VCAA.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues on appeal. 

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim.  
Accordingly, the Board finds that the appellant is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  Following receipt of the veteran's application, 
the RO properly notified him of any information, or lay 
evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial RO decision, Statement 
of the Case and associated correspondence issued during the 
pendency of this appeal, the appellant was given notice of 
the information, evidence necessary to substantiate the 
claim.  He was provided with the laws and regulations 
pertaining to the issue on appeal.




As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the appellant's claim.  
The Board notes that there is no indication that the service 
department's review of the appellant's service records in 
1971 did not include the records of service between May 1943 
and May 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippine under 
service number [redacted].  

Even if such records were not considered the law in this case 
is dispositive of the outcome.  Therefore remanding this case 
for another service verification of service prior to July 1, 
1946 would serve no useful purpose. 

Accordingly, the Board finds that the appellant is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  He has been 
notified of his procedural and appellate rights.  
Furthermore, he has been provided with the laws and 
regulations pertinent to his claim and been afforded the 
opportunity to present arguments in favor of his claim.


Moreover, no further evidentiary development is need, as the 
veteran's claim has been denied as a matter of law, and, as 
stated above, he has been provided with notice of these laws, 
and he has not submitted any evidence which would warrant 
further development; i.e., he has not submitted any evidence 
that would require the RO to re-verify service with the 
service department.

Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d); 
see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation).


Basic Eligibility

In the instant case, the Board finds that the appellant does 
not meet the basic eligibility requirements for nonservice-
connected VA pension benefits.

The Board recognizes that in 1971 the service department 
certified that he had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.

However, the Board is also cognizant of the fact that the 
appellant has submitted copies of documents suggesting his 
service in the military forces of the Government of the 
Commonwealth of the Philippines between May 1943 and May 
1946.

Importantly, the Board points out that under the laws and 
regulations cited above, service with the organized military 
forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946 is not deemed to be active 
service qualifying for pension benefits.



Also, the appellant essentially asserts that his service 
between July 1946 and March 1949 should be recognized service 
for consideration of entitlement to nonservice connected 
pension.  However, a review of the WD AGO Form 53 and the 
honorable discharge certificate for such period of service 
confirm that the fact that this service was with the New 
Philippine Scouts.  

Consequently, the Board must conclude that the evidence, 
including the service department certification, shows that 
the appellant's service was with the New Philippine Scouts.  
This certification is binding upon the Board.  

The Board points out that all enlistments and reenlistments 
of the New Philippine Scouts in the Regular Army between 
October 6, 1945, and June 30, 1947, inclusive, were made 
under the authority of Public Law 190 as it constituted the 
sole authority for such enlistments during that period.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8. (Emphasis added).  This 
appears to be the circumstances of the instant case.

The Board finds that there is no evidence of record that the 
certified period of the appellant's recognized service is 
incorrect.  In fact, as stated above, the WD AGO Form 53 
submitted by the appellant confirms that his service was from 
July 1946 to March 1949, and that the service was with the 
New Philippine Scouts.  Consequently, there does not appear 
to be any additional evidence which would warrant asking the 
service department to verify the veteran's service again.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, 
VA has fulfilled its duty under 38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case for 
the purpose of nonservice-connected VA pension benefits.  
Therefore, the appellant's claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is not established, the claim is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

